        Case 1:17-cv-11263-WGY Document 73 Filed 02/06/19 Page 1 of 1
                                                                      olj(jp\(^0\9
                                                                         :a s PCO
                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS




GEORGE SAVAGE,


                    Plaintiff,
            V,                                           CIVIL ACTION
                                                         No.   17-11263-WGY
KARL DUGAL,

                    Defendant.




                                     JURY VERDICT


          1. On the arrest without probable cause claim, we find for:

                                            Karl Dugal

                                            George Savage

          2. On the malicious prosecution claim, we find for:

                                            Karl Dugal

                                            George Savage

          3. On the false imprisonment claim, we find for:

                               X            George Savage

                                            Karl Dugal

          4. On the excessive force claim,          we find for:

                               X            Karl Dugal

                                            George Savage

          5. We   assess


                      ^          /      I compensatory damages                ^
                                            punitive damages




Date:      a/a
